Citation Nr: 0944446	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  01-00 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from June 1949 to 
April 1953.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in July 2007 and May 2009.  This 
matter was originally on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.

Historically, in May 1997, the RO received the Veteran's 
original VA Form 21-526, Veteran's Application for 
Compensation or Pension.  The conditions identified on the 
application included prostate cancer due to radiation 
exposure and prostatitis.  By a November 1997 rating 
decision, service connection was denied for prostate cancer 
and prostatitis.  The Veteran did not appeal this decision.

In April 1999, the RO received the Veteran's claim for 
service connection for prostatitis and prostate cancer due to 
exposure to radiation while serving during the Korean era, 
specifically Operation Ivy.  In July 2007, the Board found 
that the Veteran's requests for service connection for 
prostatitis and prostate cancer due to exposure to radiation 
were requests to reopen finally denied claims.  In the July 
2007 decision, the Board found that new and material evidence 
had been submitted to reopen the Veteran's claim of 
entitlement to service connection for prostate cancer but 
denied the claim on the merits.  The issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for prostatitis was remanded for 
additional development, specifically to obtain medical 
records identified by the Veteran and for compliance with the 
VCAA.  In May 2009, the Board found that new and material 
evidence had been submitted to reopen the Veteran's claim of 
entitlement to service connection for prostatitis and 
remanded the claim to afford the Veteran a VA examination.  
The case is now back before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded twice in the past.  Consequently, the 
Board wishes to assure the Veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claims.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As noted above, the issue of entitlement to service 
connection for prostatitis was remanded by the Board in May 
2009 to afford the Veteran a VA examination.  The remand 
specifically directed that the Veteran should be scheduled 
for a VA examination for the purpose of ascertaining the 
existence and etiology of any chronic prostatitis and that 
the claims file, including a copy of this REMAND, must be 
made available to the examiner for review, and the 
examination report should reflect that the claims folder was 
reviewed in connection with the examination.  This was not 
done.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for any prostate 
disability, except prostate cancer, that 
is not evidenced by the current record.  
If so, the Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  These records should 
then be obtained and associated with the 
claims folder.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.

2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any present prostate 
disorder, except for prostate cancer.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
identify any and all prostate disorders 
(except for prostate cancer) and provide 
an opinion as to whether it is at least 
as likely as not that each of the 
Veteran's current prostate disorders 
(except for prostate cancer) is related 
to his active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



